Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-7 are rejected under 35 U.S.C. 102(a2) as being anticipated by Namuduri et al. (Pub NO. US 2021/0143811 A1; hereinafter Namuduri).
Regarding Claim 1, Namuduri teaches a semiconductor integrated circuit device (device in Fig. 1-Fig. 2; See [0027]-[0050]) comprising:
a control unit (213 in Fig. 1 and Fig. below; See [0048]) configured to control a switching element (213 controls switching element 102 in Fig. 1 and Fig. below; See [[0048]) or an output transistor of a power supply device (power supply 202 in Fig. 1 and Fig. below);
a monitor terminal (132a and 132b in Fig. 1 and Fig. below; See [0048]) for monitoring an output voltage of the power supply device (See [0048]);
a test unit (test unit is part of controller 213 that compares with predetermined-off voltage; See [0048]) configured to output a test signal to the monitor terminal before activation of the power supply device (monitor when switch 102 is off-state in Fig. 1 and Fig. below; See [0048]); and
a determination unit (determination unit is part of controller 213 in Fig 1 and Fig. below; See [0048]-[0050]) configured to determine whether or not the monitor terminal is open (fault condition is open; See [0048]-[0050]), on a basis of a voltage of the monitor terminal when the test unit outputs the test signal to the monitor terminal (See [0048]-[0050]).

    PNG
    media_image1.png
    879
    888
    media_image1.png
    Greyscale

Regarding Claim 2, Namuduri teaches the semiconductor integrated circuit device according to claim 1, wherein,
in a case where the monitor terminal is open, the output of the test signal from the test unit to the monitor terminal increases the voltage of the monitor terminal (increases means if V1-2 is greater than threshold then goes to block 310; See [0048]-[0049]).
Regarding Claim 3, Namuduri teaches the semiconductor integrated circuit device according to claim 2, wherein,
in a case where the monitor terminal is not open (on-state of switch 102 in Fig. 1; See [0040]), an output capacitor of the power supply device keeps (gate voltage VGS has capacitor; See [0040]), to a minimum, an increase in the voltage of the monitor terminal caused by the output of the test signal from the test unit to the monitor terminal (current flows and therefore increase in voltage due to current IGS; See [0040]).
Regarding Claim 4, Namuduri teaches the semiconductor integrated circuit device according to claim 3, further comprising: a discharge unit configured to discharge the output capacitor (output capacitor is RC circuit 220 and it is discharged when are not in predetermined rating; See [0044]).
Regarding Claim 5, Namuduri teaches the semiconductor integrated circuit device according to claim 4, wherein the determination unit also determines whether or not a discharge state of the output capacitor falls within a given range (determination unit 208 in Fig. 1 determines whether output capacitor is RC circuit 220 is in predetermined rating; See [0044]-[0045]).
Regarding Claim 6, Namuduri teaches the semiconductor integrated circuit device according to claim 1, wherein the test unit refrains from outputting the test signal after the activation of the power supply device (output test signal FO only when it goes to block 315; See[0047]).
Regarding Claim 7, Namuduri teaches a vehicle comprising: 
a semiconductor integrated circuit device (device in Fig. 1-Fig. 2; See [0027]-[0050]) including a control unit (213 in Fig. 1 and Fig. below; See [0048]) configured to control a switching element (213 controls switching element 102 in Fig. 1 and Fig. below; See [0048]) or an output transistor of a power supply device (power supply 202 in Fig. 1 and Fig. below), 
a monitor terminal (132a and 132b in Fig. 1 and Fig. below; See [0048]) for monitoring an output voltage of the power supply device (See [0048]), 
a test unit (test unit is part of controller 213 that compares with predetermined-off voltage; See [0048]) configured to output a test signal to the monitor terminal before activation of the power supply device (monitor when switch 102 is off-state in Fig. 1 and Fig. below; See [0048]), and 
a determination unit (determination unit is part of controller 213 in Fig 1 and Fig. below; See [0048]-[0050]) configured to determine whether or not the monitor terminal is open (fault condition is open; See [0048]-[0050]), on a basis of a voltage of the monitor terminal when the test unit outputs the test signal to the monitor terminal (See [0048]-[0050]).

    PNG
    media_image1.png
    879
    888
    media_image1.png
    Greyscale

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Baldwin et al. (Pub NO. US 2017/0030948 A1) discloses Current Spreading Correction and Protection.
	b. Chi et al. (Patent No. US 9,640,982 B2) discloses Over-Voltage Protection System and Method.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858